FILED
                           **
                                NOT FOR PUBLICATION                           SEP 21 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


METHWOLD INTERNATIONAL                           No. 10-16208
FINANCE COMPANY,
                                                 D.C. No. 2:09-cv-00064-LDG-
              Plaintiff - Appellee,              PAL

  v.
                                                 MEMORANDUM*
R. CHRISTOPHER MANFREDONIA;
CARL WINTERS; MCNEAL, INC.;
MIKE MCNEAL; CAMERON
WINTERS; JOHN AVERY; WALTER S.
MESCH; MINDY IRIS; DOP, INC.,

              Defendants - Appellants,

  and

KARIS ANGELIA MANAGEMENT,
INC.; RUSSEL AKINS; TARYN
AZELSKI; KEVIN BAKER; DENNIS
BINKLEY; LEE BRAUN; KEVIN S.
BRYDEN; ROBERT BRYDEN; KEVIN
BUSCHER; CRD TECHNOLOGIES,
INC.; SUSAN E. CHAMP; DORTHEA
CHILD; KAREN CHRISTENSEN;
STEVEN CHRISTENSEN; JAMES
COOPER; D&T INVESTMENTS; LEWIS
DAWLEY; CHUCK DAY; RICHARD


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
DUBOIS; JOEL EDWARDS; ANGELA
FARLEY; FARMERS & MERCHANTS
BANK; GARLAND RAY FITE;
WILLIAM FOREMAN; ARNOLD
FRIESEN; CLAUDIA FURLOW; AMY
GAFNEY; ROBERT GAFNEY;
MEREDITH GIAMBATTISTA;
PAULETTE GIAMBATTISTA;
GOLDFINGER COIN AND BULLION,
INC.; CHRISTOPHER R. HALL;
MICHAEL HINSON; KEITH B.
HONEYCUTT; INWEST TITLE
SERVICES; JITE HOLDINGS PTY.
LTD.; MARK JOHNSON, Assistant
Federal Public Defender; KELLY
LEHTO; ADRIANE N. MARTIN;
DEANNA MARTIN; DENNIS V.
MARTIN; RICHARD C. MOELLER;
ALEXANDER MONCADA; MICHAEL
MORRIS; RUSSELL MORRIS; BESSIE
MORROW; GALEN NELSON; STEVE
NYGREN; MIKE ONIONS; SINDA M.
ONIONS; MORGAN PAVON; BROOKE
PETERSON; TROY PETERSON; JASON
M. PORCELLI; RD SOLUTIONS;
LARRY ROBERTS; RANDALL
RODDY; KEN ROWEN; WILLIAM R.
SANDERLIN; BILL SHAFFER; BARRY
SULLIVAN; THE BULLION
EXCHANGE; THE CLOTTEY GROUP,
INC.; THE DENT GUYS, LLC; TERRY
G. VAN HILSEN; CHARLES WAGES;
DYLAN WAGES; JEANETTE WAGES;
BRADLEY R. WILLIAMS; DAVID R.
WILLIAMS; SCOTT WOLT,

         Defendants,

                             2
ARTHUR B. KESTER,

         Respondent-intervenor,

BELINDA BARON; JOSEPH W.
HANDLEY; DAVID ELIZONDO;
CLARK MCKAY; DAVID SHOCKLEY,

         Real-party-in-interest.



METHWOLD INTERNATIONAL                 No. 10-16330
FINANCE COMPANY,
                                       D.C. No. 2:09-cv-00064-LDG-
         Plaintiff - Appellee,         PAL

 v.

KARIS ANGELIA MANAGEMENT,
INC.; R. CHRISTOPHER
MANFREDONIA; CARL WINTERS;
MCNEAL, INC.; MIKE MCNEAL;
CAMERON WINTERS; JOHN AVERY;
WALTER S. MESCH; MINDY IRIS;
DOP, INC.; RUSSEL AKINS; TARYN
AZELSKI; KEVIN BAKER; DENNIS
BINKLEY; LEE BRAUN; KEVIN S.
BRYDEN; ROBERT BRYDEN; KEVIN
BUSCHER; CRD TECHNOLOGIES,
INC.; SUSAN E. CHAMP; DORTHEA
CHILD; KAREN CHRISTENSEN;
JAMES COOPER; D&T
INVESTMENTS; LEWIS DAWLEY;
CHUCK DAY; RICHARD DUBOIS;
JOEL EDWARDS; ANGELA FARLEY;
FARMERS & MERCHANTS BANK;


                                   3
GARLAND RAY FITE; WILLIAM
FOREMAN; ARNOLD FRIESEN;
CLAUDIA FURLOW; AMY GAFNEY;
ROBERT GAFNEY; MEREDITH
GIAMBATTISTA; PAULETTE
GIAMBATTISTA; GOLDFINGER COIN
AND BULLION, INC.; CHRISTOPHER
R. HALL; MICHAEL HINSON; KEITH
B. HONEYCUTT; INWEST TITLE
SERVICES; JITE HOLDINGS PTY.
LTD.; MARK JOHNSON, Assistant
Federal Public Defender; KELLY
LEHTO; ADRIANE N. MARTIN;
DEANNA MARTIN; DENNIS V.
MARTIN; RICHARD C. MOELLER;
ALEXANDER MONCADA; MICHAEL
MORRIS; RUSSELL MORRIS; BESSIE
MORROW; GALEN NELSON; STEVE
NYGREN; MIKE ONIONS; SINDA M.
ONIONS; MORGAN PAVON; BROOKE
PETERSON; TROY PETERSON; JASON
M. PORCELLI; RD SOLUTIONS;
LARRY ROBERTS; RANDALL
RODDY; KEN ROWEN; WILLIAM R.
SANDERLIN; BILL SHAFFER; BARRY
SULLIVAN; THE BULLION
EXCHANGE; THE CLOTTEY GROUP,
INC.; THE DENT GUYS, LLC; TERRY
G. VAN HILSEN; CHARLES WAGES;
DYLAN WAGES; JEANETTE WAGES;
BRADLEY R. WILLIAMS; DAVID R.
WILLIAMS; SCOTT WOLT,

         Defendants,

ARTHUR B. KESTER,


                             4
               Respondent-intervenor,

JOSEPH W. HANDLEY; BELINDA
BARON; CLARK MCKAY; DAVID
SHOCKLEY; DAVID ELIZONDO,

               Real-party-in-interest,

  and

STEVEN CHRISTENSEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                  Lloyd D. George, Senior District Judge, Presiding

                     Argued and Submitted September 11, 2012
                               Las Vegas, Nevada

Before: ARNOLD, RAWLINSON, and BYBEE, Circuit Judges.



        Appellants, defendant-claimants below, appeal from the district court’s

dismissal for lack of subject matter jurisdiction in a 28 U.S.C. § 1335 interpleader

action brought by Methwold International Finance Company. The facts of this case




        **
               The Honorable Morris S. Arnold, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.
                                          5
are known to the parties. We have jurisdiction under 28 U.S.C. § 1291, but we

dismiss because appellants lack standing on appeal.

      A party appealing a judgment must be able to satisfy the constitutional

requirements for standing. Knisley v. Network Assocs., Inc., 312 F.3d 1123, 1126

(9th Cir. 2002). Constitutional standing requires that an appellant show that it is

“likely, and not merely speculative, that a favorable decision will provide redress.”

Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).

      Although we are sympathetic to the appellants’ predicament in this case,

and understand the difficulties associated with bringing a separate suit against

Methwold because it is a foreign company,1 a favorable decision would not provide

any redress for the appellants’ alleged injuries. There are no funds to distribute

because the proposed interpleader fund was not deposited with the district court.

Methwold is also unlikely to bring another motion to deposit funds or respond to



      1
         Though we also decline to decide the issue, dicta in a prior decision
suggests that Nevada may have personal jurisdiction over Methwold as a result of
Methwold bringing an interpleader action in this case. See Dow Chem. Co. v.
Calderon, 422 F.3d 827, 834 (9th Cir. 2005) (quoting Gen. Contracting & Trading
Co. v. Interpole, Inc., 940 F.2d 20, 22 (1st Cir. 1991) (citations omitted))
(“assum[ing] without deciding” that we would apply a First Circuit case holding
that “personal jurisdiction exists where a defendant also independently seeks
affirmative relief in a separate action before the same court concerning the same
transaction or occurrence” whether the action “take[s] place prior to the suit’s
institution, or at the time suit is brought, or after suit has started”).
                                          6
any further proceedings. Methwold failed to respond to the district court’s order

below demanding that Methwold show cause as to why the case should not be

dismissed for lack of jurisdiction, and it has not responded to this appeal. Indeed,

Methwold’s counsel have withdrawn from the case. It is not within our power to

force Methwold back into court, and any argument that Methwold might

voluntarily return is speculative at best. Thus, because there is no redress available

for appellants’ alleged injuries, they lack standing on appeal.

      DISMISSED.




                                          7